United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, DALLAS NATIONAL
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-403
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2010 appellant filed a timely appeal from a November 3, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding her schedule
award claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more 16 percent impairment of the left lower
extremity, for which she received a schedule award.
FACTUAL HISTORY
On July 1, 2009 appellant, then a 54-year-old mail handler, injured her left foot when an
over-the-road (OTR) container rolled over her left foot. OWCP accepted the claim for contusion
1

5 U.S.C. §§ 8101-8193.

of foot and ankle, left and left foot sprain. It subsequently accepted left ganglion cyst and closed
dislocation of tarsometatarsal joint, left. OWCP paid appropriate benefits. Appellant was
previously rated with 14 percent permanent impairment to left lower extremity (left thigh, calf
and knee) under case number xxxxxx137.
On April 1, 2010 appellant filed a claim for a schedule award. In a March 10, 2010
report, Dr. Jose Trevino, a Board-certified family practitioner, noted examining appellant on
March 9, 2010 and set forth appellant’s history and course of treatment. He diagnosed contusion
of left foot and sprain/strain left ankle. Dr. Trevino opined that appellant reached maximum
medical improvement and was able to tolerate her regular duties despite complaints of sharp pain
prolonged ambulation and standing. On a lower extremity impairment evaluation worksheet, he
opined that appellant had seven percent left leg impairment for a contusion with Grade 3 sprain
of left foot/ankle. Dr. Trevino stated that impairment ratings for diagnosed-based impairments
and range of motion models were equivalent.
In an April 13, 2010 letter, OWCP advised appellant that Dr. Trevino’s impairment rating
was unacceptable as it did not identify the edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides) that was used. OWCP
advised that all impairment ratings must be in accordance with the sixth edition of the A.M.A.,
Guides. On May 25, 2010 OWCP received a copy of Dr. Trevino’s March 10, 2010 report
indicating that the sixth edition of the A.M.A., Guides was used in the calculation of appellant’s
impairment.
On July 7, 2010 an OWCP medical adviser reviewed the statement of accepted facts and
the medical evidence of record, including Dr. Trevino’s March 10, 2010 reports. He noted
Dr. Trevino did not provide the actual measurements in support of an impairment based on loss
of range of motion and that the A.M.A., Guides, as explained in section 16.7, only allowed a
range of motion impairment if no other approach was available. The medical adviser further
noted that, while there was clear-cut evidence for a diagnosis-based determination, it was unclear
what diagnosis Dr. Trevino used, especially in light of the fact he stated the diagnosis and range
of motion impairment ratings were equivalent. He concluded that the information from
Dr. Trevino’s report was not adequate to allow an impairment determination and recommended a
second opinion evaluation by a Board-certified physiatrist.
OWCP referred appellant, along with an updated statement of accepted facts, a list of
questions and the medical record, to Dr. Sofia M. Weigel, a Board-certified physiatrist, for a
second opinion evaluation. In an August 5, 2010 report, Dr. Weigel noted the history of injury,
her review of the medical records and statement of accepted facts, and appellant’s current
complaints. She presented examination findings noting an essentially normal neurological and
motor examination. Bilateral foot examination was essentially normal with decreased active
range of motion with the dorsiflexion to neutral. Dr. Weigel opined that maximum medical
improvement was reached on March 9, 2010. Under the sixth edition of the A.M.A., Guides, she
opined that appellant had two percent permanent impairment of left lower extremity. Under
Table 16.2, page 501, Dr. Weigel stated that a class 1 ankle strain with mild motion deficits had
default value of two percent. She indicated that appellant had a grade modifier for Functional
History (GMFH) of 1; a grade modifier for Physical Examination (GMPE) of 1; and a grade
modifier for Clinical Studies (GMCS) of 1. Dr. Weigel applied the net adjustment formula of

2

(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX) and found (1-1) + (1-1) + (1-1) equaled a net
adjustment of zero. Thus, she opined that appellant had two percent left lower extremity
impairment.
On September 29, 2010 an OWCP medical adviser reviewed the record and the statement
of accepted facts along with Dr. Weigel’s August 5, 2010 report for the purposes of determining
impairment for the left leg. He opined that maximum medical improvement was achieved on
March 9, 2010. Under the sixth edition of the A.M.A., Guides, a class 1 ankle strain with mild
motion deficits under Table 16-2, page 501 had default value 2 percent. The medical adviser
concurred with Dr. Weigel’s determinations that appellant had grade modifiers of 1 for
functional history, physical examination, and clinical studies and that there was no net
adjustment. Accordingly, he opined that appellant’s class 1, grade C ankle strain with mild
motion deficit resulted in two percent impairment. The medical adviser noted that, since
appellant previously received 14 percent permanent impairment based on calf and thigh atrophy,
the current determination of 2 percent should be combined with the previous value of 14 percent,
which results in 16 percent total left lower extremity impairment. He then subtracted the
previously value of 14 percent from the total left lower extremity impairment of 16 percent, to
find 2 percent additional impairment.
By decision dated November 3, 2010, OWCP awarded appellant two percent additional
left upper extremity impairment. The award ran for the period March 9 to April 19, 2010, for
5.76 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.7 The
net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
It is well established that preexisting impairments to the scheduled member are to be
included when determining entitlement to a schedule award.9 OWCP procedures state that any
previous impairment to the member under consideration is included in calculating the percentage
of loss except when the prior impairment is due to a previous work-related injury, in which case
the percentage already paid is subtracted from the total percentage of impairment.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.11
ANALYSIS
Appellant previously received a schedule award for 14 percent impairment of the left
lower extremity under a separate claim. She claimed a schedule award under the current case.
While Dr. Trevino opined that appellant had seven percent permanent impairment under the sixth
edition of the A.M.A., Guides for both range of motion and diagnosed-based impairment,
OWCP’s medical adviser found there was insufficient information in Dr. Trevino’s report to
support such a rating. The Board agrees. The medical adviser properly noted Dr. Trevino did
not provide the actual measurements in support of an impairment based on loss of range of
motion. Additionally, the A.M.A., Guides, as explained in section 16.7, page 543 only allows a
range of motion impairment if no other approach was available. In this case, the medical adviser
stated that there was clear-cut evidence for a diagnosis-based determination. However, it was
unclear what diagnosis Dr. Trevino used in light of the fact he stated the diagnosis and range of
motion impairment ratings were equivalent. As Dr. Trevino did not clearly explain how his
impairment rating was calculated in accordance with the A.M.A., Guides, his opinion on
permanent impairment is of limited probative value.
In an August 5, 2010 report, Dr. Weigel, a second opinion physician, reviewed the
medical record, the statement of accepted facts and presented her examination findings. She
opined that maximum medical improvement was reached on March 9, 2010. Under the sixth
edition of the A.M.A., Guides, Dr. Weigel opined that appellant had two percent impairment for
class 1, grade C left ankle strain with mild motion deficits under Table 16-2, page 501. She
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

Michael C. Milner, 53 ECAB 446, 450 (2002); Raymond E. Gwynn, 35 ECAB 247 (1983).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.7.a(2)(a) (January 2010).
11

See id. at Chapter 2.808.6(d) (January 2010).

4

looked at the adjustment grids for functional history, physical examination and clinical studies
under Table 16-6, Table 16-7 and Table 16-8 respectively and found appellant’s mild problem
equated to a grade modifier of 1 for each adjustment identified. Dr. Weigel properly applied the
net adjustment formula and found no net adjustment.12 Thus, she properly concluded that after
net adjustment appellant had two percent impairment for class 1, grade C left ankle strain with
mild motion deficits under Table 16-2, page 501.
In his September 29, 2010 report, OWCP’s medical adviser concurred with the
impairment finding. He also properly noted that appellant had previously been rated for 14
percent impairment of the left leg under a separate claim for calf and thigh atrophy. The medical
adviser combined13 the previous rating of 14 percent with the 2 percent additional impairment
calculated by Dr. Weigel to arrive at 16 percent total left leg impairment. He concluded that
appellant had two percent additional impairment of the left leg.
On appeal appellant argues that the impairment determination should not have been
combined with the impairment resulting from her 2007 knee injury, which was corrected with
endoscopic surgery, and separate from her foot injury. As noted above, since her preexisting
impairment was due to a work-related injury, OWCP procedures provide that it is to be included
in calculating the percentage of loss and then the percentage already paid subtracted from the
total percentage of impairment.14 Appellant further argues that her foot injury has caused
continued swelling across the top of her foot. To the extent she is arguing that her medical
condition has not been taken into proper account during the impairment determination, the record
establishes that her impairment was appropriately evaluated under the standards of the sixth
edition of the A.M.A, Guides. There is no medical evidence of record in conformance with the
A.M.A, Guides supporting greater impairment.
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 16 percent permanent impairment of the
left leg, of which 14 percent was previously paid under a prior claim and 2 percent resulted from
the current claim.

12
13
14

(GMFH-CDX 1-1-) + (GMPE-CDX 1-1 ) + (GMCS-CDX 1-1) = 0.
A.M.A., Guides 604, Combined Values Chart.
See supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

